Citation Nr: 1620870	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  14-17 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA pension benefits in the original amount of $6,652.00, to include whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel




INTRODUCTION

The Veteran served on active duty from April 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2013 and November 2013 decisions of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (Committee) of the VA Pension Center in Milwaukee, Wisconsin.  The March 2013 decision discontinued VA pension benefits retroactively effective July 1, 2012 and determined that an overpayment of pension benefits had been created.  The November 2013 decision denied waiver of recovery of the overpayment of VA pension benefits in the original amount of $6,652.00.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

VA was at fault for the debt created by overpayment of VA pension benefits from July 1, 2012, as the Veteran notified VA prior to this date that he was to receive SSA disability benefits and was divorced.


CONCLUSION OF LAW

The debt due to overpayment of nonservice-connected VA pension benefits was not properly created, as the Veteran was not at fault for the debt created.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.962 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The provisions of the VCAA, 38 U.S.C.A. §5100 et seq., are relevant to a different chapter of Title 38, and do not apply to this appeal.  See Barger v. Principi, 16 Vet. App. 132 (2002) (the duties specified in the VCAA are not applicable to requests for a waiver of overpayment).  Additionally, as the decision herein as to the validity of the debt is favorable to the Veteran, any further discussion of notice and duty to assist requirements is unnecessary.

II. Analysis

The Court has held that, when the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991); 38 U.S.C.A. § 5302; 38 C.F.R. § 1.911(c) , VAOPGCPREC 6-98 (Apr. 24, 1998). 

VA pension benefits are payable to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of any willful misconduct.  38 U.S.C.A. § 1521(a) (West 2014).  Basic entitlement to such pension exists if, among other things, the Veteran's annual income is not in excess of the maximum annual pension rate (MAPR).  38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4) (2015).  In determining annual income, all payments of any kind or from any source are counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271(a) (2015).  The following are excluded from countable income for the purpose of determining entitlement to pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); medical expenses that are in excess of five percent of the MAPR; and various other inapplicable items.  38 C.F.R. § 3.272 (2015).  Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income. 

An overpayment is created when a beneficiary receives benefit payments in excess of the amount due or the amount to which such beneficiary is entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  To establish improper creation of an overpayment, i.e., an invalid debt, the evidence must show that (1) the Veteran was legally entitled to the VA benefits at issue; or, (2) the erroneous payment of excess benefits was due solely to VA administrative error or error in judgment.  The terms "administrative error" and "error in judgment" include all administrative decisions of entitlement, whether based on a mistake of fact or mistake of law.  The beneficiary will be liable for the overpayment, however, if the error was caused in whole or in part by any action or failure to act by the beneficiary, or by another person with the beneficiary's knowledge.  In other words, sole error by VA means that the Veteran did not have knowledge of, and should not have been aware of, the erroneous award or receipt of benefits; and that neither the Veteran's actions, nor his failure to act, contributed to the erroneous payment of benefits.  See 38 U.S.C.A. § 5112(b)(9) & (b)(10); see also Jordan v. Brown, 10 Vet. App. 171, 174-75 (1997); 38 C.F.R. § 3.500(b); VAOPGCPREC 6-97 (January 28, 1997); VAOPGCPREC 11-92 (May 14, 1992); VAOPGCPREC 2-90 (March 20, 1990).

A debtor may dispute the amount or existence of a debt, either separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1); see also VAOPGCPREC 6-98 (April 24, 1998).  Further, the propriety and amount of the overpayment at issue is integral to a waiver determination; thus, the lawfulness of the debt must be determined before the waiver application is adjudicated.  Schaper, 1 Vet. App. at 434-35; VAOPGCPREC 6-98.

By way of history, in November 2010 the Veteran filed a claim for pension based on his posttraumatic stress disorder (PTSD), bilateral shoulder condition, back and neck disabilities, right leg disability and left hip disability.  In a December 2010 rating decision, the RO granted entitlement to nonservice-connected pension benefits, effective November 2, 2010.  The notice letter accompanying the rating decision noted that it was the Veteran's responsibility to notify VA right away if his income changed, for instance, due to receipt of Social Security benefits.

In May 2012, the Veteran was notified that he was entitled to SSA disability benefits, effective June 30, 2010.  See May 26, 2012 SSA Notice of Award.  In a June 18, 2012 letter, the Veteran notified VA that he was to receive SSA benefits starting July 3, 2012, and that his divorce was filed.  He asked VA to make necessary changes to prevent overpayment of VA benefits.  A copy of the letter was submitted again and received on June 27, 2012 and with that letter, he submitted a copy of the award letter from SSA, which notes the amount of payment and retroactive payment awarded.  In a July 2012 letter, the Veteran noted that his divorce was finalized and again requested that VA make adjustments to his VA pension to prevent overpayments.

On December 1, 2012, VA sent the Veteran a pension award with cost of living adjustment.  It was not until December 6, 2012 that VA addressed the Veteran's report of SSA income and his divorce.  At that time, the Pension Management Center sent the Veteran a letter noting its receipt of the Veteran's notice of SSA benefits and divorce decree.  The letter calculated that the annual SSA income effective July 1, 2012 exceeded the maximum annual income limit for a single veteran with no dependents.  Thus, the Veteran was found ineligible to receive VA pension.  It was proposed that the pension benefits would be stopped effective, July 1, 2012.  The letter stated that this adjustment would result in an overpayment of benefits that had been paid.

In December 2012, the Veteran submitted a notice of disagreement (NOD) with the reported overpayment of benefits.  The Veteran did not contest the reduction of benefits.  

On March 5, 2013, the Pension Management Center issued another letter citing its previous December 2012 letter in detail and noted that the Veteran responded to the letter in December 2012.  The Pension Management Center indicated that it was unable to process the request for a waiver because the December 2012 letter was a proposal.  Also noted was that the Veteran did not address the retroactive SSA payment received and that the Pension Management Center made the pension adjustment based on the proposal.  The Pension Management Center indicated that if the Veteran disagreed with the March 2013 decision, that he had one year to appeal.

A letter dated March 21, 2013 from the VA Debt Management Center noted that the amount of overpayment of pension benefits was $6,790.  It was noted that the Veteran had the right to dispute the debt and to request waiver.  The document indicated that the Veteran should read the attached Notice of Rights and Obligations; however, the letter itself did not indicate a period within which a waiver had to be requested.  A copy of the Notice of Rights and Obligations is not of record.

In September 2013, the Veteran submitted a NOD disagreeing with the overpayment of benefits.  He indicated that he timely notified VA of the award of SSA benefits and of his divorce and that he should not be liable for overpayments.

In a November 2013 decision, the Committee indicated that the waiver of overpayment of VA pension benefits in the original amount of $6,652.00 was denied because the Veteran did not submit a waiver request within 180 days from the date of notification of indebtedness.  The letter notifying the Veteran of indebtedness was issued March 21, 2013 and he had 180 days, or until September 16, 2013, to submit the waiver request.

A statement of the case was issued in April 2014 addressing the validity of the overpayment.

As noted, to establish improper creation of an overpayment, i.e. an invalid debt, evidence must show that the appellant was legally entitled to the VA pension benefits at issue, or, if he was not legally entitled to these benefits, then it must be shown that VA was solely at fault for the erroneous payment of excess benefits.

In this matter, the Veteran was not legally entitled to VA pension benefits during the period of time that he was in receipt of SSA disability benefits, as his income exceeded the maximum annual pension rate for a single person with no dependents.  Thus, effective July 1, 2012, when the Veteran's SSA benefits were first counted as income and with the finalization of his divorce, he was not entitled to pension benefits.

Even though the Veteran was not entitled to pension benefits, effective July 1, 2012, the record shows he timely notified VA of his SSA award and divorce on June 18, 2012 and June 27, 2012.  He specifically asked VA to take action to prevent possible overpayment of benefits.  Since the Veteran notified VA of his SSA benefits and divorce twice in June 2012 and VA did not take action to remove his pension benefits, the payment of the Veteran's pension benefits after July 1, 2012 was solely the fault of VA.  Therefore, the debt created from July 1, 2012 was not based on the fault of the Veteran and the overpayment from July 1, 2012 was due to the sole fault of VA.

The Board concludes that creation of the overpayment of VA pension benefits in the original amount of $6,652.00 was not proper.  Therefore, the issue of entitlement to a waiver of recovery of the overpayment is moot.  The appeal is granted.


ORDER

The debt in the original amount of $6,652.00 crated by overpayment of nonservice-connected VA pension benefits was not properly created.  The appeal is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


